Case 1:17-cv-00490-MSM-PAS Document 68 Filed 06/08/20 Page 1 of 2 PageID #: 509




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND

 STEPHAN MELISE,                            :
          Plaintiff                         :
                                            :
 v.                                         :       C.A. No.: 1:17-cv-00490-MSM-PAS
                                            :
 COYNE-FAGUE, et al.                        :
          Defendants                        :

      PLAINTIFF’S OBJECTION TO DEFENDANTS’ MOTION FOR PROTECTIVE
                                 ORDER
        Plaintiff in the above-entitled matter does hereby object to Defendants Motion for

 Protective Order (ECF No. 66).       As grounds therefor and in support thereof, Plaintiff

 incorporates by reference the arguments contained in Plaintiff’s Reply to Defendants’ Objection

 to Plaintiff’s Motion to Compel (ECF No. 67).

        WHEREFORE, Plaintiff respectfully prays that this Court deny Defendants’ Motion for

 Protective Order in its entirety.



                                                           Plaintiff,
                                                           By his attorney,

 Dated: June 8, 2020                                       /s/ Chloe A. Davis____
                                                           Chloe A. Davis, Esq. Bar No. 9334
                                                           Sinapi Law Associates, Ltd.
                                                           2374 Post Road, Suite 201
                                                           Warwick, RI 02886
                                                           Phone: (401) 739-9690
                                                           Email cad@sinapilaw.com




                                          Page 1 of 2
Case 1:17-cv-00490-MSM-PAS Document 68 Filed 06/08/20 Page 2 of 2 PageID #: 510




                                       CERTIFICATION


 Jeffrey G. Latham, Esquire
 Christine A. Stowell, Esquire
 Tate & Latham
 40 Westminster Street, Suite 350
 Providence, RI 02903
 (401) 421-7400
 jlatham@tatelawri.com
 cstowell@tatelawri.com

 Justin J. Sullivan, Esquire
 Lauren E. Hill, Esquire
 Department of the Attorney General
 State of Rhode Island
 150 South Main Street
 Providence, RI 02903
 401-274-4400
 jjsullivan@riag.ri.gov
 lhill@riag.gov

 I hereby certify that on June 8, 2020, a true copy of the within was filed electronically via the
 Court’s CM/ECF System. Notice of this filing will be sent by e-mail to all parties by operation of
 the Court’s electronic filing system and the filing is available for viewing and downloading from
 the Court’s CM/ECF System. Service on the counsel of record listed above has been effectuated
 by electronic means.

                                          /s/ Chloe A. Davis____




                                            Page 2 of 2
